Title: From John Quincy Adams to Ward Nicholas Boylston, 8 November 1825
From: Adams, John Quincy
To: Boylston, Ward Nicholas


				
					My dear Sir
					Washington 8 Novr. 1825—
				
				I fulfil my promise to inform you of my safe arrival here, rather tardily, but it affords me the opportunity of announcing that of my family—the health of Mrs Adams is improved and will I hope be restoredI have confirmed myself in the opinion that the portrait should be painted in plain black pantaloons and boots under them—A round hat should be also introduced, whether in one hand or on a table is immaterial.I enclose herewith an engraved print of the device which I mentioned to you at Princetown and an explanation of its emblematical purportWith my kind respects to Mrs Boylston I remain / Dear Sir, ever faithfully yours—
				
					
				
				
			